IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-30343
                          Summary Calendar



LEMULUS CENA,

                                          Plaintiff-Appellant,

versus

DAVID HEDRICK, New Orleans Police Officer;
SHAWN VINSON, New Orleans Police Officer,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 99-CV-3545-G
                        --------------------
                          January 30, 2002
Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lemulus Cena appeals the magistrate judge’s entry of

judgment as a matter of law in favor of the defendants following

a jury trial in his 42 U.S.C. § 1983 action.   He avers that the

jury responses to the interrogatories were inconsistent and

irreconcilable, thus precluding entry of judgment in favor of the

defendants.

     Although the jury found that the defendants did not utilize

excessive force, were entitled to qualified immunity with regard

to Cena’s false-arrest claim, and were not liable under Louisiana

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-30343
                                   -2-

law, it awarded compensatory damages.        However, in the absence of

any liability on the part of the defendants, there can be no

award of damages.     See Nimnicht v. Dick Evans, Inc., 477 F.2d

133, 135 (5th Cir. 1973).     The fact that the jury, in all

likelihood, simply erred in answering the damage interrogatory

does not call into question the validity of the answers to the

prerequisite liability questions which were answered in favor of

the defendants.     See id.   Thus, the magistrate judge did not err

in entering judgment as a matter of law in favor of the

defendants.       AFFIRMED.